Citation Nr: 0307717	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1963 to March 
1964 and from January 1965 to January 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 1999 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which granted the veteran 
service connection for his PTSD and assigned a 50 percent 
disability evaluation.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as:  homicidal ideation, obsessive rituals; 
obscure, illogical, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance and hygiene; impaired impulse control; and an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation for his PTSD does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that he is entitled to higher disability evaluations 
because he experiences depression, irritability, sleep 
impairment, and social impairment.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decisions, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that they would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement an increased disability evaluation and provided a 
detailed explanation of why an increased disability 
evaluation was not granted.  In addition, the statement of 
the case and supplemental statement of the case included the 
criteria for granting an increased disability evaluation, as 
well as other regulations pertaining to his claim.  
Similarly, a May 2002 letter to the veteran, from the RO, and 
the May 2002 supplemental statement of the case notified the 
veteran of the provisions of the VCAA, the kind of 
information needed from him, and what he could do to help his 
claims, as well as the VA's responsibilities in obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App.  183,187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence the VA would 
attempt to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded a VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
on appeal stems from an initial grant of service connection 
and the assignment of a 50 percent disability evaluation for 
the veteran's PTSD.

Historically, the veteran was granted service connection for 
PTSD in a March 1999 rating decision, and a 30 percent 
disability evaluation was assigned, effective June 1998.  
Service connection was granted on the basis that the veteran 
received a Combat Infantryman Badge for his duty in Vietnam, 
and a January 1999 VA examination diagnosed the veteran with 
PTSD.  Additional treatment records were submitted, and a 
September 1999 rating decision continued the veteran's 30 
percent disability evaluation.  The veteran filed a notice of 
disagreement in October 1999, and a statement of the case was 
issued in November 1999.  The veteran perfected his appeal in 
August 2000.

Following the submission of additional VA medical records, a 
May 2002 rating decision and supplemental statement of the 
case granted the veteran a 50 percent disability evaluation 
for his PTSD, also effective June 1998.  As the 50 percent 
disability evaluation is less than the maximum percentage 
rating available under the applicable Diagnostic Code, the 
veteran's claim for an increased evaluation remains valid on 
appeal.  See Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

The pertinent evidence of record consists of VA medical 
records and VA examination reports.

VA discharge summaries indicate that the veteran was 
hospitalized from May to June 1998 for detoxification.  The 
discharge diagnoses were alcohol dependence with 
physiological dependence, nicotine dependence with 
physiological dependence, cannabis dependence in remission, 
rule out PTSD, and rule out major depression.  A Global 
Assessment of Functioning (GAF) score of 41 was assigned.  
The veteran reported a history of nightmares, socioeconomic 
problems, insomnia, and probable PTSD was reported.  

A January 1999 VA examination report indicates that the 
veteran reported that he stopped abusing alcohol in 1998, 
after a detoxification program at the VA medical center, and 
that he quit abusing marijuana in the 1970s, but that he 
continued to smoke cigarettes.  A history of chronic 
obstructive pulmonary disease was noted.  The veteran also 
reported that he had a difficult time remembering what 
happened to him during his service in Vietnam.  He related 
that he "had one hundred jobs" since his discharge, and 
that he moved from one state to another, without ever having 
gainful employment.  He stated that his last job was in 1998.  
He also related that he saw a psychiatrist in 1992, who 
diagnosed him with PTSD, depression, and nightmares.  The 
veteran complained of nightmares twice a week, flashbacks of 
explosions when stressed, and long-term depression.  He also 
complained of difficulty concentrating, hyperstartle 
responses, and irritability, but stated that his sleep was 
improved by medication.  In addition, he complained that he 
disliked crowded places and loud noises, and that he tried to 
avoid thoughts, feelings, activities, and situations 
associated with his Vietnam experiences.  

Mental status examination showed that the veteran was well 
groomed, cooperative, and oriented.  His speech was coherent 
and relevant.  His affect was appropriate, but his mood was 
depressed.  He denied delusions and hallucinations, as well 
as suicidal and homicidal ideation.  His memory was 
"patchy", as he could not remember what happened while he 
was in Vietnam and had difficulty concentrating.  His 
judgment and insight were fair and his intellectual 
functioning was average.  The diagnoses were PTSD, and 
alcohol dependence, cannabis dependence, and nicotine 
dependence, by history.  His psychosocial stressors were 
listed as a lack of gainful employment, medical problems, 
homelessness, financial problems, and "alcohol 
consequences."  A GAF score of 40 was assigned.

An accompanying psychological evaluation indicates that the 
veteran reported experiencing flashbacks and nightmares.  The 
psychologist stated that the veteran also reported 
experiencing avoidance, numbing, amnesia of the PTSD stressor 
event, diminished interest in certain activities, feelings of 
detachment, difficulty concentrating, and hypervigilance.  
Psychological testing revealed that the veteran had intense 
feelings of inferiority and insecurity, "who [was] 
interpersonally avoidant and suspicious, even paranoid in his 
thinking."  The psychologist stated that the veteran was 
most comfortable alone and preferred a "schizoid 
lifestyle."   The psychologist also stated that the 
veteran's profile fit a diagnosis of paranoid schizophrenia 
and opined that the veteran's thought content might be 
bizarre, with poor judgment and delusions.  The diagnoses 
were PTSD, alcohol and cannabis dependence, and rule-out 
schizophrenia   A GAF score of 40 was assigned.

A February 1999 VA medical record indicates that the veteran 
dropped out of treatment about six months earlier, and 
presented at the VA medical center in order to have 
"disability forms" filled out.  He reported that he was 
still in the VA alcoholism treatment program, but stopped 
attending the aftercare meetings, and attended Alcoholics 
Anonymous instead.  He complained of depression, but the 
examining provider noted that he "appear[ed] [to be] his 
usual self."

March 1999 VA treatment notes indicate that the veteran 
complained of depression, but stated that he stopped taking 
his medication because it made him drowsy.  The veteran also 
complained of irritability.  In addition, a treatment note 
indicated that the veteran kept to himself at his treatment 
program meetings, but that he was "quite functional" and 
volunteered to do things.  The veteran reported that he tried 
to work, but that he would get short of breath with exertion.  
The veteran's medications were changed, and he reported less 
drowsiness and side effects.  He also reported that his 
medication helped with his mood.  The veteran's treating 
provider also indicated that the veteran's counselor in his 
program found that the veteran became agitated about becoming 
short of breath, and that she had recommended that he get 
disability for his chronic obstructive pulmonary disease.

April 1999 VA treatment notes indicate that the veteran 
reported that he experienced anxiety when in a public place 
with a lot of people and that he experienced some depression.  

A July 1999 VA medical record indicates that the veteran 
complained that he was depressed and anxious since he ran out 
of medications about two weeks earlier, and that he had 
suicidal thoughts in that time.  The veteran was restarted on 
medications and his symptoms improved.  The diagnoses 
included PTSD, depression, alcohol dependence with recent 
remission, and rule-out schizoid.  A GAF score of 40 was 
assigned.

A January 2000 VA treatment shows that the veteran was living 
in his own apartment and had his own business, working as a 
driver.  He also reported that he continued to attend 
Alcoholics Anonymous meetings.  He related that his mood was 
improved, but complained of not feeling "excited."

February 2000 VA medical records indicate that the veteran 
complained of recurrent depression with sadness, crying, 
lethargy, and impaired sleep.  He denied suicidal and 
homicidal ideation.  He reported that he lived alone, but 
maintained contact with his friends.  He also reported that 
he worked as a driver to supplement his income, but that his 
truck was inoperable.  Associated treatment records show 
treatment for a cardiac disorder.  A history of alcohol abuse 
and chronic obstructive pulmonary disease was noted.

An August 2000 VA treatment note indicates that the veteran 
reported that he was doing well and needed medication 
refills.  

A December 2000 VA Mental Health Clinic Psychiatric 
Assessment indicates that the veteran had a history of 
alcohol abuse and depression.  The veteran complained of 
panic attacks and depression for 20 years, as well as 
decreased energy and motivation.  He also complained of 
difficulty sleeping, and nightmares once or twice a month.  
He denied daytime intrusive thoughts, but described feelings 
of paranoia consistent with hypervigilance.  He reported that 
his feelings of depression were minimal and that his 
medication was helpful.  He also reported that he only had 
panic attacks about twice a month, as his medication reduces 
the frequency and length of his panic attacks.  He related 
that he became anxious in crowded, public places.  He also 
related that he had not worked full-time since 1998, but that 
he did work at short-term odd jobs.  A history of chronic 
obstructive pulmonary disease was noted.  

Mental status examination showed that the veteran was alert, 
cooperative, and oriented, with good grooming.  His mood was 
euthymic and his affect was appropriate.  His speech was 
clear and coherent.  The veteran was soft spoken, with some 
difficulty maintaining eye contact.  He denied feelings of 
paranoia and anxiety.  He also denied experiencing delusions 
or hallucinations and suicidal or homicidal ideation.  The 
diagnoses were PTSD, depression, and alcohol dependence in 
sustained remission.  A GAF score of 45 was assigned.

A February 2001 treatment note indicates that the veteran 
complained of being depressed and unmotivated.  He also 
reported that he was unemployed.  The examining provider 
noted that the veteran had not had any of his medications 
refilled, but that the veteran insisted that he was taking 
his medications.  He complained of drowsiness from his 
medication, and his use of anti-depressants was discussed 
with the provider.  The veteran denied suicidal ideation.  
There was no evidence of psychosis.  The assessment was PTSD.

A March 2001 Mental Health Clinic treatment record shows that 
the veteran had a history of PTSD and depression.  The 
veteran reported that he was taking his medication, slept 
well, and had infrequent nightmares of approximately one per 
month.  The examiner noted that the veteran was not taking 
his medication as prescribed, however.  The veteran also 
reported that he had not had any panic attacks for the past 
four months.  He related that he had "a fixation about 
death" for the previous two weeks, but that he had no plan 
or intent.  He also related that he had improved 
concentration, and that he enjoyed reading and crossword 
puzzles.  He complained that he lacked friends, felt 
fatigued, and that he lacked ambition.  There was no evidence 
of psychosis or homicidal thoughts.   

An August 2001 VA treatment note shows that the veteran had a 
history of PTSD and depression.  The veteran reported that he 
discontinued taking one of his medications, that he was 
taking another medication infrequently, and that he was 
taking another one at a reduced amount.  He related that he 
had not had any panic attacks in several months, and denied 
feeling depressed.  He also denied any suicidal ideation or 
"fixation about death."  He also related that he slept 8 
hours per night, with infrequent nightmares.  His appetite 
was good and he indicated that he wanted to quit smoking.  
The impression was PTSD and nicotine dependence.  Another 
treatment note indicates that a new psychotropic medication 
was added, to assist the veteran in quitting smoking.

A January 2002 VA Mental Health Clinic consultation notes 
that the veteran had a history of PTSD.  The veteran 
complained that he took his medication daily, but that it did 
not help him quit smoking.  The VA provider noted that the 
veteran had not refilled his medication since August.  He 
also complained of mood swings from overly happy to 
depressed, but did not state how often he had such mood 
swings, or how long each mood lasts.  He stated that his mood 
was okay at the time of the consultation, but then complained 
of anxiety.  He reported that he became anxious when he was 
in crowded places, but that he could not remember when he 
last took his medication for anxiety.  He also stated that 
his last panic attack was on September 11th, 2001.  He 
related that he got 8 hours of sleep, but not in a continuous 
period, and that he had some strange nightmares, but he 
refused to elaborate on the content or frequency of the 
nightmares.  He complained of a lack of motivation and 
energy, and that his medications made him drowsy.  The VA 
examiner characterized the veteran's complaints about his 
symptoms as "vague."  Mental status examination showed that 
the veteran had fair eye contact.  His affect was flat and 
his mood appeared depressed, but the veteran denied having a 
depressed mood.  His speech was slow, but clear, coherent, 
and goal-directed.  There was evidence of psychomotor 
retardation.  There was no evidence of suicidal or homicidal 
ideation, nor was there evidence of any psychotic symptoms.  
There was also no evidence of delusions, hallucinations, or 
paranoia.  The impression was PTSD.

In February 2002, the veteran complained of sadness and 
depression two or three days per week.  He also complained of 
intrusive memories and that he did not look forward to 
things.  He denied nightmares.  He reported that he felt well 
enough to do household chores and that he enjoyed watching 
television.  He also reported that his social activity is 
limited, as he lacked interest in activities and that he felt 
nervous around large groups of people.  He related that he 
lived alone, and that he did not have much contact with 
others.  He also complained of fatigue, but that he got about 
8 hours of sleep in a 24-hour period, including naps.  He 
admitted that he smoked cigarettes when he woke up at night.  
He stated that he had "more good days than bad", but that 
he was socially isolated and anxious.  The examining provider 
noted that the veteran had poor pulmonary health and noted 
that nicotine interference with sleep was discussed with the 
veteran.  The examining provider also noted that the 
veteran's interrupted sleep likely caused his fatigue.  

A May 2002 VA Mental Health Clinic note indicates that the 
veteran reported that he discontinued his anti-anxiety 
medication, as he did not feel anxious, except in large, 
crowded public places.  He also reported that he napped twice 
a day, as he had problems sleeping at night, but that he got 
a total of 8 hours per day.  He complained of fatigue and a 
lack of motivation.  He denied nightmares about Vietnam, but 
complained of dreams about storms.  He related that he spent 
his days watching television or reading, and that his 
concentration was okay.  However, he complained of problems 
with his memory, as he would forget people's names and phone 
numbers.  He also complained of depression about three times 
per week, and that he had thought about suicide, but denied a 
plan or intent.   He reported that he continued to smoke, but 
was interested in quitting, and requested a referral to the 
pulmonary clinic.  The impression was PTSD, rule out 
dysthymia, and nicotine dependence.

The veteran's PTSD is currently rated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 
percent disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  For the next higher 70 percent 
evaluation to be warranted, there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Upon reviewing the rating criteria in relation to the 
veteran's PTSD, the Board finds that the veteran's disability 
picture is consistent with the currently assigned 50 percent 
disability evaluation and that an increased disability 
evaluation is not warranted.  In this regard, the Board finds 
that the veteran's PTSD and symptoms of depression, anxiety, 
and sleep impairment are contemplated by the currently 
assigned 50 percent evaluation.  The objective clinical 
evidence of record does not show that the veteran has 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, homicidal ideation, or an impaired memory.  
No objective evidence of delusions, hallucinations, or 
impaired thought processes have been demonstrated either, and 
there was no evidence of psychosis.   And, while the Board 
acknowledges that the veteran had vague suicidal ideation, it 
appears that the veteran's exacerbations of his depression 
appear to be related to his noncompliance with his medication 
regimen.  In this regard, the Board observes that treatment 
notes consistently showed that the veteran's depressive 
symptoms worsened when he was noncompliant with his 
medication, but that the veteran reported reduced 
symptomatology when he took his medications as directed.  In 
addition, the veteran's nightmares, flashbacks, and panic 
attacks were infrequent, and that these symptoms are 
controlled by his medication.  Likewise, the veteran was well 
groomed and oriented, with good judgment and insight.  
Moreover, the Board points out that there is no objective 
evidence that the veteran is unable to function independently 
in an appropriate and effective manner.  In this regard, the 
Board observes that the veteran lives by himself and 
participates in day-to-day activities.  Therefore, the Board 
finds that a rating in excess of 50 percent for PTSD is not 
warranted under the current criteria for evaluating mental 
disorders.

The Board acknowledges that the veteran has been assigned GAF 
scores of 40 to 45.  According to Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV), GAF 
scores of 31 to 40 are indicative of some impairment in 
reality testing or communication (with illogical and obscure 
speech) or major impairment in several areas, including work, 
family relations, judgment, thinking or mood.  GAF scores of 
41 to 50 are indicative of serious impairment in social, 
occupational, or school functioning. See 38 C.F.R. § 4.130.  
The Board finds that the GAF scores of 40 to 45 are 
inconsistent with the veteran's overall clinical disability 
picture.  The Board notes that the veteran's GAF scores of 40 
to 45 appear to have been assigned on the basis of his degree 
of social impairment, and that the veteran does not otherwise 
meet the criteria for an increased disability evaluation.  As 
discussed earlier, the veteran has clear speech, good 
judgment, and an unimpaired thought process, and his only 
major impairment is his lack of a social circle.  GAF scores 
of 40 to 45, without symptomatology consistent with the 
schedular criteria required for the next higher disability 
evaluation, is insufficient to warrant an increased 
evaluation.  As such, the Board finds that the veteran's 
disability picture more nearly approximates the criteria for 
a 50 percent disability evaluation.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating.

Finally, the Board has also considered whether the veteran 
might be entitled to an increased disability evaluation on an 
extra-schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD disorder, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  The Board notes that 
the veteran was hospitalized for alcohol detoxification, and 
that the veteran is currently unemployed due to his chronic 
obstructive pulmonary disease.  Accordingly, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for PTSD, on either a schedular or an extra-
schedular basis.  The appeal is denied.


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

